SiebecKER, J.
The question, under the foregoing statement of facts, presents the inquiry: Is this property exempt from taxation under subd. 3, sec. 1038, Stats. 1898 ? This portion of the statutes declares that:
“Personal property owned by any Religions, scientific, literary or benevolent associations, used expressly for the purposes of such associations, and the real property, if not leased or not otherwise used for pecuniary profit, necessary for the location and convenience of the buildings of such association and embracing the same, not exceeding ten acres,” shall be exempt from taxation.
It is argued that this local lodge of the Benevolent and Protective Order of Elks of America is such an organization as is contemplated by the statute. Whether the organization is of such a benevolent character we must ascertain from an examination of its purposes and the activities employed to fulfill its objects. The order declares in its constitution:
“The business and objects of the order shall be to aid and protect its members and their families, and to promote friendship and social intercourse, and the subordinate lodges shall provide funds for these purposes.”
To fulfill these aims, local lodges are instituted in cities within the United States with a population of at least 5,000. The membership consists of persons selected and approved by the lodge from those who apply fofc affiliation. This body of members and their families are the persons for whose benefit the clubhouse and lodge room are maintained. The facts disclose that the property is mainly used for the purposes of a clubhouse, providing accommodations for entertainment, amusement, and refreshment at the buffet and dining room. *458Suck being tbe principal uses of tbis property, can they be said to be such as are contemplated by these statutes exempting property from bearing the usual burdens of taxation ? ■
The benevolent purposes of such an organization as the statute contemplates are, in a measure, akin to charitable-purposes, in that they bestow benefits through their efforts and means on either its members or the public by assisting, the needy or promoting some benefaction by advancing and supporting agencies of a beneficial public nature. While some of.the aims of the order are the promotion of benevolence and charity, it is the avowed and obvious purpose of the order to maintain this clubhouse as a suitable place for the members and their families to congregate for entertainment, amusement, and to provide refreshments. The bestowal of these privileges and benefits is not of a benevolent or charitable character. These privileges and benefits which every person may secure for himself and family for a consideration, according to his tastes, wishes, and means, and which the members of this lodge thus provide by co-operation as a body for their mutual advantage, are not of a benevolent character, and serve no such purpose. The learned trial judge pertinently suggests that, if the furnishing of club rooms, facilities for enjoying games, or cards, billiards, pool, and tenpins, and providing the necessaries for a buffet and dining and bath rooms are benevolent purposes Avitliin the meaning of the statutes, then any number of men may organize themselves into a corporate body to provide these privileges and benefits for themselves and their guests, and claim the exemption of the statutes. We do not find that the maintenance of the clubhouse is a benevolent purpose within the meaning of the-statutes. St. Joseph's Hospital Asso. v. Ashland Co. 96 Wis. 636, 72 N. W. 43; Hibernian B. Soc. v. Kelly, 28 Oreg. 173, 42 Pac. 3; Y. M. C. Asso. v. New York, 113 N. Y. 187, 21 N. E. 86; Young Men’s P. T. & B. Soc. v. Fall River, 160 Mass. 409, 36 N. E. 57; People ex rel. Blossom v. Nelson, 46 N. Y. 477.
*459The statute also requires that the property of a benevolent organization claimed as exempt from taxation shall not be leased nor used for pecuniary profit. It is argued that, since the members of the lodge receive no money by way of dividend or the distribution of any funds of the lodge, but, on the other hand, pay annual dues and the charges necessary to maintain the establishment, there is no use of the property for pecuniary profit. The facts disclose that the clubhouse features are maintained by a system of charges to members under a fixed scale of prices for indulging in these privileges and for purchasers at the buffet and dining room. The charges are regulated with a view to covering all necessary expense incident to conducting these clubhouse features, and if a slight profit results it is paid into the treasury of the lodge. Though this arrangement may not result in paying profits to members by distributing a surplus, yet the transaction may be a pecuniary profit to the lodge, in receiving any surplus over expense, and in a commercial sense the whole scheme may be of considerable pecuniary benefit to the members who are patrons and customers of the clubhouse enterprises, in that they receive the benefit of the reduced cost of these privileges so provided them as patrons and supporters of the clubhouse as a business enterprise.
Upon these grounds we are led to the conclusion that the purposes of the organization in maintaining the clubhouse do not come within the term of benevolent organizations, as contemplated by the statute, and that the uses made of the property’in carrying these purposes into effect may and do result in using the property for pecuniary profit. ’ The circuit court ruled correctly in holding that the property was not exempt from taxation.
By the Court. — Judgment affirmed.
Dodge, J., took no part.